Citation Nr: 9900842	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to 
June 1945.  

This appeal is before the Board of Veterans Appeals (Board) 
from a November 1995 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the RO denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
February 1994 rating decision.  A finally adjudicated claim 
is defined as an application, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of 1 year after the 
date of notice.  38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).  The appellant did not file a notice of disagreement 
within one year of the February 1994 rating decision.

The RO appears to have reopened the appellant's claim and 
adjudicated it on a de novo basis in its November 1995 rating 
decision.  The record shows that the RO received evidence in 
support of the appellant's claim on March 1, 1994.  This 
evidence was received prior to the RO having sent the notice 
of its February 1994 determination to the appellant.  Because 
the RO appears to have reopened the claim in light of the 
evidence that was received prior to its notice of the 
February 1994 rating decision, but not considered in that 
decision, the Board will address the appellant's claim on a 
de novo basis.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  The appellant asserts 
that the cause of death is attributable to an illness of the 
veteran that was contracted during service and subsequently 
persisted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the veteran's cause of death is well 
grounded.


FINDING OF FACT

The probative medical evidence of record does not show a link 
between the veteran's cause of death and an injury or disease 
incurred during active service.  


CONCLUSION OF LAW

The appellant's claim for the cause of the veteran's death is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record contains an Affidavit for Philippine Army 
Personnel executed in June 1945, which does not indicate any 
wounds or illnesses were incurred during military service.  
An Affidavit for Philippine Army Personnel executed in 
May 1946 shows the response of "none" in terms of wounds or 
illness incurred during military service.  

A handwritten report from the Doctors' Hospital shows that 
the veteran was admitted in March 1988 with a diagnosis of 
prostatic cancer with metastasis to the bone.  

The certificate of death shows that the veteran died in 
March 1988 due to "Prostatic C.A. with bone metastasis."

A medical certificate dated in January 1994 shows that the 
veteran had been under care of the private physician from 
May 1987 to March 1988 for prostatic carcinoma with bone 
metastasis.  

The appellant testified at a hearing before a Member of the 
Board sitting at the RO in July 1998.  She reported that 
during the war the veteran suffered from malaria which she 
noted was manifested by trembling, and later on by bloated 
stomach.  The appellant's daughter reported that the veteran 
worked as an x-ray technician at the Doctors' Hospital and 
reported that the veteran's disease was manifested by 
abdominal pain during service and was aggravated by radiation 
from the x-ray machine following service.  She also reported 
that the prostate cancer was diagnosed two or three years 
prior to the veteran's death.  

Pertinent Law and Regulations

The United States Court of Veterans Appeals (Court) has held 
that a well grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]. Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Where a claim is well grounded VA 
shall assist the claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1998).

In order to establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).

In the case of contributory cause of death, it must be 
shown that [the service connected disability] contributed 
substantially or materially; that it combined to cause 
death.  38 C.F.R. § 3.312(c)(1) (1998).  VA must give 
careful consideration to the issue of whether the service-
connected disability had a material influence in accelerating 
death in contributory cause of death cases.  Lathan v. Brown, 
7 Vet. App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2) (1998).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Analysis

In the instant case and for the reasons set forth below, the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  
The certificate of death lists prostate cancer with 
metastasis to the bone as the cause of death.  The medical 
evidence of record does not establish that the veteran had a 
prostate cancer during active service, or that prostate 
cancer is related to an injury or disease incurred during 
active service.  

Initially, the Board notes that there is no indication in the 
record that the veteran had prostate cancer during service.  
The first indication in the record that prostate cancer was 
diagnosed appears in May 1987 according to the January 1994 
statement of the veteran's private physician.  The record 
does not contain competent medical evidence that the 
diagnosis of prostate cancer over forty years following 
separation from military service is related to an inservice 
injury or disease.

The appellant contends that the veteran's prostate cancer is 
related to malaria and abdominal pain of the veteran during 
service.  In this regard, the Board notes that a lay witness 
is not competent to render medical diagnoses or opinions of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for 
statements or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The issue of whether the veteran's prostate cancer is related 
to the inservice malaria or his abdominal pain symptomatology 
on either a principal or contributory causal basis involves 
questions of medical causation.  Here, the appellant's lay 
testimony is not competent to establish a relationship 
between the veteran's inservice symptomatology and prostate 
cancer, the cause of the veteran's death, which requires 
competent medical evidence.

For these reasons, the Board concludes that no competent 
evidence has been submitted to link the veterans death to a 
disease or injury of service origin.  Caluza, 7 Vet. App. at 
506; Carbino, 10 Vet. App. at 509.  The Board concludes that 
the appellant has not submitted evidence of a well grounded 
claim for service connection for the veterans cause of 
death.  38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
Board finds that the RO was not under a duty to assist the 
appellant in developing facts pertinent to her claim for 
service connection for the cause of the veterans death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
